PER CURIAM.
Defendant Jordan Hector and co-defendant Francisco Brock were charged with one count of fraud under section 440.105(4)(b)9., Florida Statutes (2012). The trial court granted the defendants’ motion to dismiss, finding that, as the State was unable to prove that the defendants obtained employment for the purpose of workers’ compensation benefits, and that they had neither claimed, filed for, nor received workers’ compensation benefits, the defendants’ motion to dismiss was “well taken and appropriáte for granting.”
For the reasons set forth in this court’s opinion in State v. Brock, No. 4D13-962, 2014 WL 1686448 (Fla. 4th DCA 2014), we reverse the trial court’s order dismissing the fraud charge and remand the cause to the trial court for further proceedings.
Reversed and remanded for further proceedings. '
GROSS, GERBER and FORST, JJ., concur.